Exhibit 10.2

 
 Peter Voss
(Redacted)
 
 
 
                            1st  Februaty 2008
 
 
Mr Robert Kohn, CEO
Global Realty Development Corp
(GRLY. OB )
11555 Heron lay Boulevard
Suite 200 ,
Coral Springs, Fl 33076
 
Dear Mr Kohn,
 
It is with much pleasure that I accept the position as Chairman and CEO of
Global Realty Development Corporation (ORLY.OB ) and look forward to the
challenges of serving the Company and it shareholders to deliver corporate
growth, profitability and shareholder value.
 
As a current shareholder I thank you and Mr Roger Davis for the effort ,
guidance and leadership you have provided the company thus far.
 

      Yours Sincerely,      
 
 
   
/s/Peter Voss
 
     
 
Peter Voss
     

 
 
 
                           
 

                            